DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to change “mating unit” to “housing” overcomes the 112f interpretation of “mating unit.”
Applicant’s amendments overcome the previous 103 rejection. Therefore, the previous 103 rejection has been withdrawn. However, upon further search and consideration, a new rejection has been made based upon newly cited prior art, Vogel (20080054276), in combination with the previously cited prior art (see below for details). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim over claims 1-11 of U.S. Patent No. 9,651,482 in view of Official Notice. 
Regarding claim 1, patent ‘482 claims a sensor device configured to be attached to a drug delivery device and configured to illuminate the drug delivery device when attached, the sensor device comprising: 
the sensor device configured to be attached to the drug delivery device (the sensor device being attached to the drug delivery device in claims 1 and 11)
a curved OLED having a transparent first electrode, a transparent second electrode and a central layer disposed between the first and second electrodes, the central layer comprising at least one organic 
an optical sensor arranged to, when the mating unit is attached to the drug delivery device, receive at least part of the diffuse light reflected from a surface of the drug delivery device, wherein the central layer of the OLED has a region without the at least one organic layer and wherein the optical sensor is arranged, when the mating unit is attached to the drug delivery device, to view a predetermined area of the surface of the drug delivery device through the region without the at least one organic layer (claim 1).
wherein a light emitting surface of the curved OLED is concave (claims 7-8).
Patent ‘482 doesn’t explicitly claim the housing.
Official Notice is taken that it is well known to place sensor devices inside of a housing.
It would be obvious to one of ordinary skill in the art to enclose the sensor device inside the housing in order to protect the optical components from environmental degradation.
Regarding claim 2, see claim 2 of '482.
Regarding claim 3, see claim 3 of '482.
Regarding claim 4, see claim 4 of '482.
Regarding claims 5-7, see claim 1 of '482.
Regarding claim 8, see claim 5 of '482.
Regarding claim 9, see claim 6 of '482.
Regarding claim 11, see claim 8 of '482.
Regarding claim 12, see claim 9 of '482.
Regarding claim 13, see claim 10 of '482.
Regarding claim 14, see claim 11 of '482.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim over claims 1-11 of U.S. Patent No. 9,651,482 in view of Sanofi (WO 2011/117212).
Regarding claim 15, see claims 7-8 and 11 of ‘482, in combination with the citations described in claim 1. 
Patent ‘482 doesn’t explicitly claim the drug delivery device comprises a housing to receive a cartridge and an actuator operable to deliver a dose of drug from the cartridge. 
Sanofi teaches the drug delivery device comprises a housing to receive a cartridge and an actuator operable to deliver a dose of drug from the cartridge (figures 2A and 4; pages 23-24).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the drug delivery device of the claimed invention comprise a housing and actuator (as taught by Sanofi) in order to inject needed medication into the patient. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-6, 8-9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hueschen (US 5872355 A), Vogel (20080054276), Tanase (US 20110309241 A1), Forrest (US 9270086), and Sanofi (WO 2011/117212).
Regarding claim 1, Hueschen teaches a sensor device comprising:
a housing (94, 92) configured to be attached to the drug delivery device (capable of this intended use for example by resting it on a drug delivery device or by  securing with adhering or clamping means; however, also note that the claim is additionally rejected in the alternative using the drug delivery device of Sanofi, below) 
a OLED (claim 7) having a transparent first electrode (bottom layer of elements 86 and 88 in figure 6; 28 in figure 4; transparent described in column 4, lines 30-40), a second electrode (top layer in 82 and 84 in figure 6; 30 in figure 4), and a central layer (middle layers in 86 and 88 in figure 6; 24, 26 in figure 4) disposed between the first and second electrodes (figure 6), the central layer comprising at least one organic layer configured to, when the housing  is attached to the drug delivery device, emit light through the first transparent electrode (figure 6) and 
an optical sensor (100) arranged to, when the housing  is attached to the drug delivery device, receive at least part of the light reflected from a surface of the drug delivery device (since it receives the light reflected from the sample, as illustrated in figure 6, it will detect the light where the sample is a drug delivery device), 
wherein the central layer of the curved OLED has a region (96 in figure 6) without the at least one organic layer and wherein the optical sensor (100) is arranged, when the housing is attached to the 

    PNG
    media_image1.png
    609
    988
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    370
    802
    media_image2.png
    Greyscale

Hueschen doesn’t explicitly teach the at least one organic layer being an integral piece; the second electrode is transparent; the OLED is a curved OLED wherein a light emitting surface of the curved OLED is concave.
Vogel teaches that OLEDs that are integral (for example figures 7a, 7b, and 8; paragraphs 56-60). Further, Vogel illustrates separate (for example, figure 6) and integral (for example figures 7a, 7b, and 8) OLEDs are known variants in the art. And Vogel teaches that the integral OLEDs provide the benefit of being adapted to measuring liquids (paragraph 58).

    PNG
    media_image3.png
    1366
    735
    media_image3.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hueschen such that Hueschen’s OLED and therefore, Hueschen’s organic layer is integral, since this is known variant in the art, and in order to adapt to the measurement of desired liquids. 
The above combination doesn’t explicitly teach the second electrode is transparent; the OLED is a curved OLED wherein a light emitting surface of the curved OLED is concave; the light is diffuse light.
Forrest teaches that having a light emitting surface of a curved OLED be concave provides the benefit of focusing the light on a desired area without relying on additional optical elements to achieve the desired optical manipulation (column 4, lines 15-26).

    PNG
    media_image4.png
    466
    385
    media_image4.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the light emitting surface of the curved OLED is concave in order to direct the light onto a desired area without relying on additional optical elements to achieve the desired optical manipulation and thus keeping the system small (also see addition prior art).
The above combination doesn’t explicitly teach the second electrode is transparent; the light is diffuse light.
Tanase teaches making both the first and second electrodes (312, 314) transparent; and the light is diffuse light (paragraph 53), which provides the benefit of homogenous illumination of the area of interest (paragraph 53).

    PNG
    media_image5.png
    348
    422
    media_image5.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the first and second electrodes are transparent in order to achieve homogenous illumination of an area of interest while ensuring that light isn’t scattered or reflected from the electrodes which could introduce unwanted noise into the detected signal.  
For the reasons given above, the examiner considers the claim to be rendered obvious by the combination of Hueschen, Vogel, Tanase, and Forrest. Alternatively, if one were to consider the above combination as not teaching the apparatus being configured to be attached to the drug delivery device, Sanofi teaches a sensor device configured to be attached to a drug delivery device, the sensor device comprising: a housing (2) configured to be attached to the drug delivery device (figures 2A and 4; paragraph 1-25); an LED configured to, when the housing is attached to the drug delivery device, emit diffuse light (page 30, lines 10-20); an optical sensor (25) arranged to, when the housing (2) is attached to the drug delivery device (1), receive at least part of the diffuse light reflected from a surface (13) of the drug delivery device (1), wherein the optical sensor is arranged, when the housing (2) is attached to the drug delivery device (1), to view a predetermined area of the surface of the drug delivery device (figure 4; page 29, line 30 – page 30, line 25).

    PNG
    media_image6.png
    874
    617
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    201
    183
    media_image7.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination to attach and use with a drug delivery device in order to read the characters on the surface of the device to determine relevant information about the drugs inside with high accuracy.
Regarding claim 2, in the above combination, the first electrode is an anode and the second electrode is a cathode (Hueschen , figures; Tanase, paragraphs 47 and 49).
Regarding claim 3, Hueschen doesn’t explicitly teach the sensor device further comprises a reflective backing layer adjacent the second electrode configured to reflect any light which escapes the OLED through the second electrode back into the OLED.
Tanase teaches (figure 4 and paragraphs 56-64) wherein the sensor device further comprises a reflective backing layer (451) adjacent the second electrode (414) configured to reflect any light which escapes the OLED through the second electrode back into the OLED (figure 4).

    PNG
    media_image8.png
    462
    573
    media_image8.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment such that the sensor device further comprises a reflective backing layer adjacent the second electrode configured to reflect any light which escapes the OLED through the second electrode back into the OLED in order to concentrate the light in the desired direction.
Regarding claim 4, Hueschen teaches the region without the at least one organic layer comprises a transparent material (Hueschen, 96 and 94).
Regarding claim 5, in the above combination the region without the at least one organic layer comprises a hole in the central layer and wherein the curved OLED comprises corresponding holes in the first and second transparent electrodes such that a hole is formed through a body of the curved OLED (since in the combination, the stacks of Hueschen are shaped in a single rectangular or circular region with a hole as disclosed for the OLED in in figures 7a-7b of Vogel).  
Regarding claim 6, Hueschen teaches the sensor device further comprises a lens (14) assembly configured to focus light reflected from the surface of the drug delivery device onto the optical sensor.  
Regarding claim 8, Heuschen teaches the sensor device further comprises a processor (DSP, 102) configured to receive light intensity signals from the sensor (100).
Heuschen doesn’t explicitly teach to perform an optical character recognition process on the received signals to determine a number present on the surface of the drug delivery device.
Sanofi teaches a similar sensor device comprises a processor to perform an optical character recognition process on the received signals to determine a number present on the surface of the drug delivery device (page 29, line 30 – page 30, line 10).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the sensor device comprises a processor with an optical character recognition process (as taught by Sanofi) in order to read the characters on the surface of the device to determine relevant information about the drugs inside with high accuracy.
Regarding claim 9, in the above combination the processor is further configured to determine an amount of medicament programmed into the drug delivery device and to cause the amount of medicament to be displayed on a display device of the drug delivery device (Sanofi: page 34, lines 10-15; figures 5).
Regarding claim 13, in the above combination the drug delivery device (Sanofi: 1) is a pen type injection device (Sanofi: figure 1).
Regarding claim 14, in the above combination a drug delivery device configured to be attached to the sensor device, wherein the drug delivery device comprises: a housing to receive a cartridge, and an actuator operable to deliver a dose of drug from the cartridge (Sanofi: figures 1 and 4).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hueschen, Vogel, Tanase, Forrest, and Sanofi as applied to claim 1 above, and further in view of Antoniadis (US 2006/0066228 A1).
Regarding claim 12, Hueschen doesn’t explicitly teach the OLED further comprises one or more brightness enhancing layers.
Antoniadis teaches an OLED further comprises one or more brightness enhancing layers (paragraph 15).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the OLED further comprises one or more brightness enhancing layers in order to increase the intensity of illumination.
Allowable Subject Matter
Claims 7 and 11 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if Applicant overcomes the double patenting rejection. The following is a statement of reasons for the indication of potential allowable subject matter: 
Regarding claim 7, the prior art of record (taken alone or in combination) fails to anticipate or render obvious, “wherein the central layer of the curved OLED has a region without the at least one organic layer and wherein the optical sensor is arranged, when the mating unit is attached  to the drug delivery device, to view a predetermined area of the surface of the drug delivery device through the region without the at least one organic layer, and wherein a light emitting surface of the curved OLED is concave…wherein the region without the at least one organic layer comprises a hole in the central layer and wherein the curved OLED comprises corresponding holes in the first and second transparent 
Regarding claim 11, the prior art of record (taken alone or in combination) fails to anticipate or render obvious, “wherein the central layer of the curved OLED has a region without the at least one organic layer and wherein the optical sensor is arranged, when the mating unit is attached  to the drug delivery device, to view a predetermined area of the surface of the drug delivery device through the region without the at least one organic layer, and wherein a light emitting surface of the curved OLED is concave…wherein the region without the at least one organic layer comprises a hole in the central layer and wherein the curved OLED comprises corresponding holes in the first and second transparent electrodes such that a hole is formed through a body of the curved OLED … wherein the light emitting surface of the curved OLED is configured to be substantially concentric with a cylindrical surface of the drug delivery device when the housing  is attached to the drug delivery device,” in combination with the other claimed limitations. Note that since the claim recites the sensor device in a specific relationship with particular structure (cylindrical) of the drug delivery device, it is more than intended use, and therefore limits the shape and design of the claimed limits.
Claim 15 would be allowable if Applicant overcomes the double patenting rejection, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record (taken alone or in combination) fails to anticipate or render obvious, “a drug delivery device…  wherein the central layer of the curved OLED has a region without the at least one organic layer and wherein the optical sensor is arranged, when the sensor device is attached to the drug delivery device, to view a predetermined area of the surface of the drug delivery device through the region without the at least one organic layer, wherein a light emitting surface of the curved OLED is 
Additional Prior Art 
Sanofi (WO 2011/117212; cited by Applicant) teaches a sensor device configured to be attached to a drug delivery device, the sensor device comprising:
a mating unit (2) configured to be attached to the drug delivery device (figures 2A and 4; paragraph 1-25)
an LED configured to, when the mating unit is attached to the drug delivery device, emit diffuse light (page 30, lines 10-20); 
an optical sensor (25) arranged to, when the mating unit (2) is attached to the drug delivery device (1), receive at least part of the diffuse light reflected from a surface (13) of the drug delivery device (1), 
wherein the optical sensor is arranged, when the mating unit (2) is attached to the drug delivery device (1), to view a predetermined area of the surface of the drug delivery device (figure 4; page 29, line 30 – page 30, line 25).

    PNG
    media_image6.png
    874
    617
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    201
    183
    media_image7.png
    Greyscale


Tanase (US 20110309241 A1) discloses a variety of curvatures for the OLED and writes that “The OLED light source may be applied independently on top of a lens or even technologically processed as being part of a lens. In this way the image observed gets high quality without shadow effects and the instrument can get multiple functionalities such as observation, detection of tumors, or treatment by 

    PNG
    media_image9.png
    432
    462
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    311
    532
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    774
    410
    media_image11.png
    Greyscale

US 20060098203 A1 reads, “The use of OLEDs gives rise to further unexpected advantages compared to conventional LED light sources in photometric measuring units: It is possible to vary the design of the light source which can be optimized for the photometric arrangement” (paragraph 8).
US 20060073607 A1 reads, “OLEDs have certain advantages, such as high luminance, self-emission, low driving voltage, no limitation of view angle, and/or easy fabrication” (paragraph 135).

US 20030010892 A1 reads, “[0050] FIG. 12 is an end view of a curved OLED illuminator.  and “[0064] FIG. 12 shows source 1200, similar to source 800 but curved. In this embodiment, no lenses are used and light beams 655, 660, and 665 from sources 655, 660, and 665 are merely directed at a point P.”

    PNG
    media_image12.png
    271
    352
    media_image12.png
    Greyscale

US 20040135160 A1 reads, “[0009] The present invention has the advantage that it can provide an OLED device having a curved surface. The curved surface may be employed in an area illumination light source to improve the light distribution from the light source, or in a display that reduces the apparent distortion of an image on the display.
US 8582209 B1 

    PNG
    media_image13.png
    396
    689
    media_image13.png
    Greyscale

Tyan (US 6693296 B1) teaches a transparent region (region between each emitter 32, 34, 36, 38) is without at least one organic layer, wherein the region without the at least one organic layer comprises a hole in the central layer and wherein the OLED comprises corresponding holes in the first and second electrodes such that a hole is formed through the body of the OLED (column 9, line 45 – column 10, line 30).

    PNG
    media_image14.png
    404
    822
    media_image14.png
    Greyscale

Kalveram (US 7460222 B2) illustrates light to go through a region (region between 14), the region is transparent.

    PNG
    media_image15.png
    608
    859
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    728
    696
    media_image16.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021.  The examiner can normally be reached on M, Th-Fr, 2-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUFUS L PHILLIPS/              Examiner, Art Unit 2877